DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 18 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021, 01/07/2022, 02/15/2022 and 03/16/2022 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “stainless steel and/or aluminum in lines 1 and 2. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartschi (EP 3090464 A1; herein citing English equivalent U.S. Patent Publication No. 2019/0117356 A1 as citied by Applicant) in view of Meier et al. (U.S. Patent Publication No. 2011/0314677 A1).
Regarding Independent Claim1, Bartschi teaches a handle (handle, 1) for an electrically operated personal-care implement (Abstract), the handle (1) comprising a tube housing (made up 1c and 1d)  having a wall (Annotated Fig. 2f) with an opening  (Annotated Fig. 2f) and an inner surface (Annotated Fig. 2f), the inner surface (Annotated Fig. 2f) defining an inner cavity (Annotated Fig. 2f) of the housing for accommodating an energy source (motor, 14 with battery, 39), the handle (1) further comprising a switch assembly (switch portion, 2 with on/off switch, 4) for activating the energy source (14/39), the switch assembly (2/4) being accommodated in the opening (Annotated Fig. 2f) and sealing the opening (Annotated Fig. 2f – upon injection molding of the soft components, 1b, the opening is closed and sealed) from the inner surface (Annotated Fig. 2f) of the wall (Annotated Fig. 2f), the switch assembly (2/4) comprising a hard switch component (24) and a soft switch component (soft component, 1b), the hard switch component (24) comprising a frame with a recess (Annotated Fig. 2f), the frame  being attached to the inner surface  of the wall (Annotated Fig. 2f)  thereby surrounding the opening  (Annotated Fig. 2f) and providing an undercut (Annotated Fig. 2f) between the recess (Annotated Fig. 2f) and the inner surface (Annotated Fig. 2f), the undercut being open to the opening (Annotated Fig. 2f), wherein the soft switch component (1b) is positioned in the undercut (Annotated Fig. 2f) and covers at least partially the opening (Annotated Fig. 2f; Bartschi teaches injection molding of the main body and the soft components are inserted into the body thus closing the holes of the main body as is shown in Annotated Fig. provided).  

    PNG
    media_image1.png
    429
    787
    media_image1.png
    Greyscale

Bartschi does not teach the handle comprising a metal tube housing.
Meier, however, teaches the handle comprising a metal tube housing (Paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Bartschi to further include the handle comprising a metal tube housing, as taught by Meier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Regarding Claim 2, Bartschi, as modified, teaches all of the elements of claim 1 as discussed above. 
Bartschi does not teach the handle wherein the metal tube housing is made from stainless steel and/or aluminum.  
Meier, however, teaches the handle wherein the metal tube housing is made from stainless steel and/or aluminum (Paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Bartschi to further include the handle comprising is made from stainless steel and/or aluminum, as taught by Meier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Regarding Claim 3, Bartschi, as modified, teaches all of the elements of claim 1 as discussed above. 
Bartschi does not explicitly teach the handle wherein the wall has a thickness of from about 0.4 mm to about 1.2 mm, however, it would have been obvious on one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Bartschi to explicitly teach the wall has a thickness of from about 0.4 mm to about 1.2 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 4, Bartschi, as modified, teaches all of the elements of claim 1 as discussed above. 
Bartschi does not explicitly teach the handle wherein the wall has a thickness of from about 0.5 mm to about I mm, however, it would have been obvious on one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Bartschi to explicitly teach the wall has a thickness of from about 0.5 mm to about I mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 5, Bartschi, as modified, teaches the handle (1) wherein the switch assembly (2/4) seals the opening (Annotated Fig. 2f) in the wall (Annotated Fig. 2f) in a substantially waterproof manner (Bartschi teaches injection molding of the main body and the soft components are inserted into the body thus closing the holes of the main body in a waterproof manner as is shown in Annotated Fig.2f provided).  
Regarding Claim 6, Bartschi, as modified, teaches the handle (1) wherein the wall (Annotated Fig. 2f) surrounding the opening defines an angle a between an outer surface of the wall and a neighboring surface of the wall, wherein the angle a is 90° or less (Annotated Fig. 2f).  
Regarding Claim 7, Bartschi teaches the handle (1) wherein the inner cavity (Annotated Fig. 2f) of the tube housing comprises a battery (39) for operating the personal-care implement (Paragraph [0168]).  
Regarding Claim 8, Bartschi teaches the handle (1) wherein the frame (Annotated Fig. 2f) of the hard switch component (24) comprises at least two protrusions (Exploded view Annotated Fig. 2f below) for positioning the hard switch component (24) onto the inner surface of the wall.  

    PNG
    media_image2.png
    434
    572
    media_image2.png
    Greyscale

Regarding Claim 9, Bartschi teaches the handle (1) wherein the hard switch component (24) comprises a lever arm (Exploded Annotated Fig. 2f with claim 10) extending into the opening (Annotated Fig. 2f) of the wall.  
Regarding Claim 10, Bartschi teaches the handle (1) wherein the lever arm (Exploded Annotated Fig. 2f with claim 10) comprises a button element (4) positioned within the opening (Annotated Fig. 2f) of the metal wall.  
Regarding Claim 11, Bartschi teaches the handle (1) wherein at least a portion of the button element (4) is not covered by the soft switch element (2; Fig. 1b – raised portion of button is not covered by soft switch element).  
Regarding Claim 12, Bartschi teaches all of the elements of claim 1 as discussed above. 
Bartschi does not teach explicitly the handle wherein the hard switch component is made from a hard-plastic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Bartschi to further include the handle wherein the hard switch component is made from a hard-plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Regarding Claim 13, Bartschi teaches all of the elements of claim 12 as discussed above. 
Bartschi does not teach explicitly the handle wherein the hard switch component is made from acrylonitrile butadiene styrene (ABS) and/or acrylonitrile styrene acrylate (ASA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Bartschi to further include the hard switch component is made from acrylonitrile butadiene styrene (ABS) and/or acrylonitrile styrene acrylate (ASA), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device.
Regarding Claim 14, Bartschi teaches the handle (1) wherein the soft switch component (1b) is made from a soft elastomeric material (Paragraphs [0405] – [0409]).  
Regarding Claim 15, Bartschi teaches the handle (1) handle wherein the soft switch component (1b) is made from thermoplastic elastomers (TPE; Paragraphs [0405] – [0409]).).  
Regarding Claim 16, Bartschi teaches a personal-care implement (Fig. 1) comprising the handle (1) of claim 1 and a head (60).  
Regarding Claim 17, Bartschi teaches the personal-care implement (Fig. 1), wherein the personal-care implement is an electrically operated toothbrush (Paragraph [0483]; Fig. 1).  
Regarding Claim 18, Bartschi teaches the personal-care implement (Fig. 1) wherein the head (60) is repeatedly attachable to and detachable from the handle (1; Figs. 1 and 2a).
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 8,756,743 B2 to Baertschi et al.  teaches a handle for an electrically operated personal-care implement, the handle comprising a tube housing  having a wall  with an opening and an inner surface, the inner surface defining an inner cavity  of the housing for accommodating an energy source, the handle  further comprising a switch assembly  for activating the energy source, the switch assembly being accommodated in the opening and sealing the opening from the inner surface  of the wall, the switch assembly comprising a hard switch component and a soft switch component.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723